 


109 HR 4802 IH: Burt Lake Band of Ottawa and Chippewa Indians Reaffirmation Act
U.S. House of Representatives
2006-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4802 
IN THE HOUSE OF REPRESENTATIVES 
 
February 16, 2006 
Mr. Stupak introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To reaffirm and clarify the Federal relationship of the Burt Lake Band as a distinct federally recognized Indian Tribe, and for other purposes. 
 
 
1.Short title This Act may be cited as the Burt Lake Band of Ottawa and Chippewa Indians Reaffirmation Act. 
2.Findings Congress finds as follows: 
(1)The members of the Burt Lake Band of Ottawa and Chippewa Indians, whose historic name is the Cheboigan (or Cheboygan) Band, are descendants and political successors to signatories of the 1836 Treaty of Washington and the 1855 Treaty of Detroit. The Band was twice recognized by the United States, on a government-to-government relationship basis, through the execution and ratification of those treaties. 
(2)The 1836 Treaty of Washington provided that the Cheboigan Band would receive a reservation of 1,000 acres on the Cheboigan, within its aboriginal territory, but the United States failed to provide that reservation. The 1855 Treaty of Detroit provided for the withdrawal of unsold lands in 2 Michigan townships 35 North and 36 North Range 3 West for the use of the Cheboygan Band, but due to the Federal Government's failure to act, those members who selected allotments within that area were not awarded those individual land holdings until 3 years after a special Act of Congress was passed in 1872. 
(3)Between 1845 and 1850 the Band’s members used treaty annuity payments to purchase land for the Band in Burt Township, Cheboygan County, Michigan. That land, called Colonial Point, was placed in trust with the Governor of Michigan on the advice of Federal Indian agents. 
(4)During the next 50 years, questions arose regarding the taxability of the property, and the acreage was ultimately sold for back taxes in 1900. 
(5)After the Band was forcibly evicted from Colonial Point and its village was burned to the ground by its new owner, John McGinn, the majority of the Band’s families took up residency on nearby Indian Road on lands which other Band members had purchased or received as treaty allotments or homesteads. 
(6)In 1911, the United States filed suit in the United States Federal District Court for Eastern Michigan seeking to regain possession of the Colonial Point Lands (United States v. McGinn, Equity No. 94, filed June 11, 1911). In its complaint, the United States advised the Court that it was suing on behalf of the: Cheboygan band of Indians [which] is now and was at all the times mentioned in this bill of complaint a tribe of indians [sic] under the care, control, and guardianship of the plaintiff and said band is now and was at all times mentioned in this bill of complaint recognized by the plaintiff through its chiefs or head men which it annually elects..  
(7)In 1917, the Federal District Court decided the McGinn case against the United States finding that the language in the Colonial Point deeds did not prevent the Colonial Point land from being taxed. 
(8)Over the next 20 years, members of the Band asked the United States to appeal, or otherwise rectify the District Court's decision, but no Federal action was taken. Throughout this period, the United States continued to provide the Band and its members with many of the same Federal services that were being provided to other Indian tribes in Michigan. 
(9)The Act of June 18, 1934 (hereafter in this Act referred to as the Indian Reorganization Act), authorized and directed the Bureau of Indian Affairs to provide technical assistance and Federal funds to petitioning tribes to assist them in reorganizing their governments and improving their economies. Members of the Cheboigan Band, as well as members of other landless treaty Tribes in Michigan, submitted petitions to receive that assistance. Similar petitions were also submitted by 4 Michigan bands that still held communal lands. Possession of a tribal land base was a prerequisite to the receipt of most of the Federal funds and services provided for in the Indian Reorganization Act. 
(10)While the Indian Reorganization Act directed the Secretary to assist landless bands, like Burt Lake, and authorized Federal funds to acquire land for landless tribes, no Federal funds were appropriated to acquire new tribal lands for any of the landless bands in Michigan. After struggling with this dilemma, the Bureau of Indian Affairs extended the benefits of the Indian Reorganization Act to only those 4 Michigan tribes that had an existing land base on the date of the enactment of the Indian Reorganization Act. Of the Ottawa and Chippewa Tribes who signed the 1836 and 1855 Treaties, only 1 group, the Bay Mills Indian Community was reaffirmed. 
(11)The failure of the Bureau of Indian Affairs to grant Indian Reorganization Act benefits to the Cheboigan Band did not terminate the band’s government-to-government relationship with the United States, and Congress has never taken any action to terminate the Federal acknowledgment of the Burt Lake Band. 
(12)The Bureau of Indian Affairs lacked and lacks the legal authority to terminate a tribe that has been acknowledged by an Act of Congress. 
(13)In recent years, the Federal recognition of the following Michigan tribes, who were also denied the benefits of the Indian Reorganization Act, has been reaffirmed: 
(A)The Sault Ste. Marie Tribe of Chippewa was reaffirmed by a Memorandum of the Commissioner of Indian Affairs on September 7, 1972. 
(B)The Grand Traverse Band of Ottawa and Chippewa Indians was reaffirmed by the Bureau of Indian Affairs Branch of Acknowledgment on May 27, 1980. 
(C)The Little Traverse Bay Bands of Odawa Indian and the Little River Band of Ottawa Indians each had its Federal status reaffirmed by an Act of Congress on September 21, 1994. 
(D)The Lac Vieux Desert Band of Lake Superior Chippewa Indians had its Federal status reaffirmed by an Act of Congress at the request of the Administration on September 8, 1988. 
(E)The Pokagon Indian Nation had its Federal status reaffirmed by an Act of Congress on September 21, 1994. 
(F)The Huron Potawatomi Nation had its Federal status reaffirmed by the Bureau of Indian Affairs’ Branch of Acknowledgment and Research on March 17, 1996. 
(G)The Gun Lake Tribe (Match-She-Be-Nash-She-Wish) had its Federal status reaffirmed by the Bureau of Indian Affairs’ Office of Federal Acknowledgment on August 23, 1999. 
(14)The Band has been consistently recognized by third parties as a distinct Indian community since well before 1900. 
(15)All of the Band’s adult members are the children, grandchildren, or great grandchildren of Indian persons who resided on or near Colonial Point or Indian Road at the time of the Burn Out. Most of the Band’s adult members grew up on or near Indian Road or had an immediate family member who did. As the result, the Band’s members have maintained very close social and political ties. 
(16)The Band’s families have and continue to provide mutual aid to each other, visit each other regularly, mobilize to assist each other in times of need, practice traditional arts and crafts, gather for Ghost Suppers, decorate the graves of their ancestors, and participate in other traditional tribal ceremonies and events. 
(17)Since 1829 the Band’s members have attended and consistently mobilized to maintain the Indian Mission Church of St. Mary’s, first on Colonial Point and later on Indian Road. The Band’s members have also worked together to maintain the Tribe’s 2 Indian cemetaries. They have also dug the graves and buried their relatives in those 2 Indian cemeteries for almost 200 years. 
(18)The Band’s members have throughout time made formal and informal decisions for the community. The Band has also organized its own modern tribal government without the assistance of the Bureau of Indian Affairs. 
(19)The majority of the Band’s elders have a high degree of Indian blood and continue to speak the Ottawa language when they gather with each other. Before World War II, more than 50 percent of the Burt Lake families were still speaking the traditional language in their homes, and more than 50 percent of those tribal members who were married were married to other Ottawa and Chippewa individuals. 
3.Definitions For purposes of this Act— 
(1)the term Band or Tribe means the Burt Lake Band of Ottawa and Chippewa Indians which was previously called the Cheboigan or Cheboygan Band of Ottawa and Chippewa Indians; 
(2)the term Burn Out means the destruction of the Colonial Point Indian Village of the Burt Lake Band in 1900; 
(3)the term OFA means the Office of Federal Acknowledgment, a Branch of the United States Department of Interior’s Bureau of Indian of Indian Affairs; and 
(4)the term Secretary means the Secretary of the Interior. 
4.Federal recognition 
(a)Federal recognitionFederal recognition of the Burt Lake Band of Ottawa and Chippewa Indians is hereby reaffirmed. All laws and regulations of the United States of general application to Indians or nations, tribes, or bands of Indians including the Act of June 18, 1934 (25 U.S.C. 461 et seq., commonly referred to as the Indian Reorganization Act), which are inconsistent with any specific provision of this Act shall not be applicable to the Band and its members. 
(b)Federal services and benefits 
(1)In generalNotwithstanding any other provision of law, after the date of the enactment of this Act, the Band and its members shall be eligible for all services and benefits provided by the Federal Government to Indians because of their status as federally recognized Indians without regard to the existence of a reservation or the location of the residence of any member on or near any Indian reservation. 
(2)Service areaFor purposes of the delivery of Federal services to the enrolled members of the Band and to other Indians, all of Cheboygan County Michigan, and any area in the State of Michigan that is outside of Cheboygan County, but located within 25 miles of the Tribe’s Cemetery at the St. Mary’s Indian Mission Church, shall be deemed to be within the Service Area of the Burt Lake Band. Nothing contained herein shall prohibit the Federal Government from providing services to members of the Band who reside or are domiciled outside this Service Area, or from otherwise expanding the Band’s Service Area in compliance with applicable Federal law and policy. If any part of the Band’s service area overlaps with the service area of another federally recognized Indian tribe, that overlap shall be addressed in compliance with existing Federal policies and regulations. 
5.Reaffirmation of rights 
(a)In generalAll rights and privileges of the Band and its members, which may have been abrogated or diminished before the date of the enactment of this Act are hereby reaffirmed. 
(b)Existing rights of tribeNothing in this Act shall be construed to diminish any right or privilege of the Band or of its members that existed before the date of the enactment of this Act. Except as otherwise specifically provided in any other provision of this Act, nothing in this Act shall be construed as altering or affecting any legal or equitable claim the Band may have to enforce any right or privilege reserved by or granted to the Band which was wrongfully denied to or taken from the Band before the enactment of this Act. 
6.Tribal landsThe Secretary shall acquire real property in Cheboygan County in trust for the benefit of the Burt Lake Band of Ottawa and Chippewa Indians, if at the time of such acceptance by the Secretary, there are no adverse legal claims on such property including outstanding liens, mortgages or taxes owed. Such lands shall become part of the initial reservation of the Band at the request of the Band. The Secretary is also authorized to acquire and accept real property in other geographic areas into trust for the benefit of the Band and to declare those lands to be a part of the Band’s Reservation or Initial Reservation to the full extent otherwise authorized by applicable law. 
7.Membership 
(a)In GeneralMembership in the Burt Lake Band of Ottawa and Chippewa Indians shall consist of persons who can present evidence, acceptable to the Tribe, showing that they meet the requirements of subsection (b), and persons who meet such other requirements as are specified by the Tribe in its Tribe’s Constitution and Enrollment Ordinance as the same may be from time to time amended. 
(b)Membership criteria 
(1)To qualify for membership in the Burt Lake Band of Ottawa and Chippewa Indians, a person must be able to demonstrate through evidence acceptable to the Tribe that the person meets at least one of the following requirements: 
(A)The person descends from one or more tribal members who were domiciled at Colonial Point, Burt Township, Cheboygan County, Michigan before or at the time that the Tribe’s village was burned in October 1900, as said tribal members are identified in the United States v. McGinn litigation and related documents, and/or the 1950 Albert Shananaquet list of Colonial Point Residents. 
(B)The person descends from one or more tribal members who are listed on the 1900 and/or the 1910 Burt Lake Township Federal Census, Indian Enumeration Schedule. 
(C)The person has an Indian ancestor who was, prior to 1910, living in tribal relations with the Burt Lake Band of Ottawa and Chippewa Indians as the Burt Lake Band is defined in this Act. 
(D)The person descends from Rose Midwagon Moses. 
(2)In addition to the requirements under paragraph (1), to qualify for membership in the Burt Lake Band of Ottawa and Chippwa Indians, a person must be able to demonstrate through evidence acceptable to the Tribe that the person meets all of the following criteria: 
(A)That the person is in tribal relations with other Burt Lake Band members. 
(B)That the person’s ancestors have lived in tribal relations with other Burt Lake Band members on a substantially continuous basis from 1910 to the present. 
(C)That the person has a completed tribal membership enrollment file as prescribed by the Tribal Enrollment Ordinance. 
(D)That the person’s membership application has been processed and that the person has been approved for membership in the Burt Lake Band in the manner prescribed by the Tribal Enrollment Ordinance. 
(c)Base rollThe base roll of the Burt Lake Band of Ottawa and Chippewa Indians shall consist of the 320 persons whose names were listed on the official roll of the Burt Lake Band which were members submitted by the Band to the Bureau of Indian Affairs’ Office of Federal Acknowledgment on May 2, 2005, and shall also include the biological sons and daughters who were born to those members between the submission of that list and the enactment of this Act. 
8.ConstitutionThe initial Constitution of the Burt Lake Band of Ottawa and Chippewa Indians shall be the Constitution which the Band submitted to the Bureau of Indian Affairs’ Office of Federal Acknowledgment on May 2, 2005. 
 
